IN THE SUPREME COURT OF IOWA
                               No. 16–0440

                            Filed May 25, 2018


IN THE MATTER OF PROPERTY SEIZED FROM JEAN CARLOS
HERRERA AND FERNANDO RODRIGUEZ,

JEAN CARLOS HERRERA and FERNANDO RODRIGUEZ,

      Appellants.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Pottawattamie County,

Gregory W. Steensland, Judge.



      Driver and owner of vehicle in civil forfeiture proceeding seek

further review of court of appeals decision affirming in part district court

ruling rejecting driver’s challenges to seizure of cash and denying owner’s

application for attorney’s fees.   DECISION OF COURT OF APPEALS

VACATED;      DISTRICT     COURT      JUDGMENT        REVERSED;       CASE

REMANDED WITH INSTRUCTIONS.



      Dean Stowers of Stowers & Sarcone PLC, West Des Moines, for

appellants.



      Thomas J. Miller,      Attorney General, Bridget A. Chambers,

Assistant Attorney General, Matt Wilber, County Attorney, and Shelly

Sudmann, Assistant County Attorney, for appellee.
                                            2

WATERMAN, Justice.

      This appeal from civil forfeiture proceedings presents several

issues: (1) whether invoking the Fifth Amendment privilege against

self-incrimination      excuses     compliance         with     statutory     pleading

requirements for establishing ownership in cash seized by the State,

including identifying the source of the funds, (2) whether the district

court must decide motions to suppress evidence before adjudicating

forfeiture claims, and (3) whether a claimant is entitled to attorney fees

as a prevailing party under the forfeiture statute when the State

ultimately consented to the return of his or her property without an

adjudication on the merits.

      The claimants’ property was seized after a drug interdiction traffic

stop on Interstate 80.      No criminal charges were filed, but the State

sought forfeiture of the impounded vehicle and $44,990 discovered in a

hidden compartment after issuance of a search warrant.                      Claimants’

pleadings seeking return of the cash and vehicle omitted information

required   by   Iowa    Code      section       809A.13(4)(d)   (2015)   but    raised

constitutional objections to the validity of the search and the statute’s

disclosure requirements. The district court dismissed the driver’s claims

for noncompliance with the statute’s pleading requirements, and the

State consented to return of the vehicle to the owner after months of

contested litigation.     The district court denied the owner’s claim for

attorney fees, and both claimants appealed. We transferred the case to

the court of appeals, which affirmed the district court in part but

remanded for a determination on whether probable cause supported the

forfeiture. We granted the claimants’ application for further review.

      For the reasons explained below, we hold that assertion of the Fifth

Amendment privilege against self-incrimination excuses compliance with
                                     3

forfeiture   threshold    pleading       requirements   in   Iowa   Code

section 809A.13(4)(d), such as identifying the source of cash.        We

conclude the district court erred by failing to rule on the claimants’

motions to suppress evidence before adjudicating the forfeiture claims

and erred by overruling Fifth Amendment objections to the pleading

requirements. We further hold the vehicle owner was a prevailing party

entitled to recover his reasonable attorney fees under the forfeiture

statute notwithstanding the lack of an adjudication on the merits. We

remand the case with instructions.

       I. Background Facts and Proceedings.

       On September 12, 2015, Sergeant Kevin Killpack, a motor vehicle

enforcement officer with the Iowa Department of Transportation (IDOT),

was driving east on Interstate 80 when he noticed a westbound 1999

Ford Expedition with New York license plates. He had been trained that

this particular year, make, and model was commonly used for

transporting narcotics and currency.          Sergeant Killpack changed

directions and caught up with the Expedition, which he paced at

seventy-four miles per hour in a seventy mile-per-hour zone. He pulled

the vehicle over for speeding.

       As Sergeant Killpack walked up to the Expedition, he knelt by the

rear wheel well and looked underneath using his flashlight. He found a

fabricated compartment attached below the rear cargo area. While the

rest of the undercarriage was rusty, this aftermarket alteration looked

new.    Sergeant Killpack asked for registration, insurance, and the

driver’s licenses of the driver, Jean Carlos Herrera, and the passenger,

Bryan Riccaldo. Sergeant Killpack asked Herrera to accompany him to

his patrol car, and Herrera complied.        Sergeant Killpack noted that

neither Herrera nor Riccaldo was the registered owner of the Expedition.
                                      4

When he asked Herrera who owned it, Herrera said it was a friend of his

family but he only knew the owner’s first name, Fernando.

      Further inquiries raised discrepancies in the stories offered by the

Expedition’s driver and passenger. Herrera told Sergeant Killpack that

he and Riccaldo were traveling from New York to Los Angeles to attend a

trade show to promote their screen printing business. Herrera said that

he had been in business with Riccaldo for two years, yet he was unable

to name the business.     Herrera claimed that the trade show, called

“Agenda,” started in two weeks, but Sergeant Killpack performed a

Google search without finding that trade show. He so informed Herrera,

who began to search for the event through his smartphone. Herrera then

changed his story, claiming that the trade show was called “The Venue”

and would take place a month later.

      Sergeant Killpack spoke with Riccaldo separately.        He asked

Riccaldo if the men were going to a trade show; Riccaldo said no.

Instead, Riccaldo said they were traveling to Los Angeles to visit family

and to deliver the ice cream machine to a man named “Bogar.”

      Sergeant Killpack issued Herrera a warning for speeding and

explained that he was free to leave once the citation was printed. But as

Herrera opened the door to get out of the police car, Sergeant Killpack

asked if he could ask Herrera more questions.          Herrera said yes.

Sergeant Killpack explained that the two men had given different stories

about their trip and that he was concerned that they were involved in

transporting narcotics. Sergeant Killpack asked Herrera to consent to a

search of the vehicle for narcotics and large sums of money; Herrera

refused.   Sergeant Killpack explained that he felt he had enough

reasonable articulable suspicion to perform a “K-9 free air sniff.”   The

trained police dog was already at the scene and alerted to the odor of
                                    5

narcotics.   Sergeant Killpack and two Pottawattamie County deputies

searched the Expedition. Before the search, Herrera claimed $2000 in

cash in the center console. The currency was held together with multiple

rubber bands.    Riccaldo claimed $800 cash in his own front pants

pocket. This cash was also held together with rubber bands.

      Sergeant Killpack inspected the ice cream machine. He noted the

electrical cord had been cut off; the internal components of the ice cream

machine had been removed leaving an empty, opaque storage area. The

officers found a “boost phone”—a mobile phone with only one number

programmed into it—as well as a vacuum pump, a rivet gun and rivets,

and a battery for a cordless drill. These tools could have been used to

install the hidden compartment mounted on the undercarriage.         And

they found a “Pelican case” that contained drug paraphernalia and

remnants of marijuana. Herrera admitted to smoking marijuana the day

they left New York. Sergeant Killpack pulled the carpet back in the cargo

area and found the access hole to the aftermarket compartment he had

seen earlier. This compartment was empty.

      The Expedition was towed to the IDOT maintenance garage in

Council Bluffs for further examination. The officers transported Herrera

and Riccaldo there. Captain Tom Bruun assisted Sergeant Killpack in a

further search of the vehicle, but they did not find any narcotics or

money. Sergeant Killpack told Herrera that the police were going to seize

the vehicle and the items found therein. He gave Herrera an evidence

receipt and a notice of forfeiture. Herrera and Riccaldo called a cab to

take them to the Omaha airport. They were allowed to depart with the

cash they were claiming.

      Fernando Rodriguez of New York is the registered owner of the

Expedition. After his vehicle was seized, Rodriguez obtained counsel to
                                      6

reclaim the vehicle. On September 18, Rodriguez’s attorney emailed the

county attorney to let the State know that “the owner has an innocent

owner position and will be entitled to attorney fees should he prevail in

that position.” The attorney noted that the attorney fees are provided by

statute and concluded that “the fees are going to be greater than the

vehicle value, so this might be one to let go.”

      After learning of this email, Sergeant Killpack applied for and

obtained a search warrant. In his application, Sergeant Killpack stated

that he “ran a Kelly Blue Book valuation on th[e] vehicle and found that

in its current condition [it] would be worth $2,132 for resale.”       The

application continued,

             If a person looked at this situation in a cost benefit
      analysis it does not make financial sense to spend a
      significant amount of money, in attorney fees, in an attempt
      to reclaim a vehicle worth $2,132. The attorney fees would
      well surpass the value of the vehicle very quickly. Through
      my training an[d] experience a person willing to spend a
      significant amount of money to get their low value vehicle
      back knows that there is something much more valuable still
      inside the vehicle that has not been found by law
      enforcement in the initial search.
            I spoke to Captain Bruun, researched additional
      concealment locations in this type of vehicle, and we
      discussed all the areas that we searched.           After our
      conversation we came to the conclusion that we missed three
      areas that are known concealment areas within a motor
      vehicle of this year, make and model. Those areas are the
      spare tire, the firewall and the underneath side of the center
      consul [sic]. It is my belief that these three areas contain
      either narcotics and or a large sum of US currency gained
      from narcotics trafficking.       The unfound, high value,
      commodities would completely justify the significant cost
      and effort to get a low value vehicle returned.

The application for the search warrant failed to mention that Rodriguez

had argued he was entitled to attorney fees from the State as an innocent

owner. The district court issued the search warrant. During the second
                                     7

search of the vehicle, Sergeant Killpack found $44,990 hidden in a false

compartment inside the center console.

      The State filed an in rem forfeiture complaint on October 1,

seeking to forfeit the “1999 Ford Expedition, soft serve ice cream

machine, pelican case, cordless drill and battery, vacuum pump and

United States Currency.” The State alleged the property was forfeitable

as “drug proceeds” or property “used in the transport of drugs.” In their

combined answer filed on November 5, Herrera and Rodriguez stated,

             1. I, Fernando Rodriguez, am the owner of the 1999
      Ford Expedition identified in the complaint as being subject
      to forfeiture and an interest holder in the property seized
      therefrom, including the U.S. Currency in the vehicle.
             2. I, Jean Carlos Herrera, was in lawful possession of
      the 1999 Ford Expedition, soft serve ice cream machine,
      pelican case, cordless drill and battery, vacuum pump and
      U.S. Currency identified in the complaint as being subject to
      forfeiture and have a legal ownership and possessory interest
      in those items.
            3. We would ask that all mail in this matter be sent to
      our attorney . . . .
            4. With this answer we are also filing a motion
      asserting that the vehicle stop, the subsequent detention
      and seizure, and the search of that vehicle, violated the
      prohibition against unreasonable searches and seizures
      found in the Fourth Amendment to the United States
      Constitution and the corresponding provision of the Iowa
      Constitution.
            5. The   exclusionary  rule   under   the Fourth
      Amendment and Iowa Constitution applies in forfeiture
      proceedings. See In the Matter of Property Seized from
      Sharon Kay Flowers, 474 N.W.2d 546 (Iowa 1991).
             6. By virtue of the application of the exclusionary rule,
      further statements concerning the vehicle and its contents
      would constitute derivative evidence also subject to the
      exclusionary rule.        Consequently, until there is a
      determination on the motion to suppress, we object to
      providing further information for the reason that such
      further information would be the product of the original
      search and seizure that we believe violated . . . constitutional
      rights.
                                      8
             7. We request that the vehicle and its contents be
      returned to Jean Carlos Herrera and Fernando Rodriguez,
      since it belongs to them.

While the answer concluded, “We certify under penalty of perjury and

pursuant to the laws off the State of Iowa that the preceding is true and

correct,” only Herrera signed the answer. Rodriguez did not.

      Two weeks later, Herrera filed a motion to suppress the evidence

and return the property. He argued that the stop of the vehicle and the

subsequent detention, search, and seizure were conducted in violation of

the Fourth Amendment and article I, section 8 of the Iowa Constitution.

Herrera later filed a supplemental motion to suppress, claiming that the

second search of the vehicle was unconstitutional because the warrant

application was defective and probable cause was based solely on

Rodriguez obtaining counsel to reclaim the vehicle.

      On December 10, the court held a hearing on Herrera’s motion to

suppress.   The State began by arguing that the motion to suppress

should not proceed because the claimant had not complied with the

statutory requirements for filing an answer to the forfeiture proceeding.

Specifically, the State pointed out that the claimant did not state “the

nature and extent of the claimant’s interest in the property” or “the date,

the identity of the transferor, and the circumstances of the claimant’s

acquisition of the interest in the property.”

      The attorney for Rodriguez and Herrera responded that the answer

was sufficient until the motion to suppress was decided.                He

acknowledged that if the motion was denied, his clients “could be

required at that point to come back in and amend their claim and their

answer.”    But the attorney reiterated his position that it was “not

appropriate to require detailed disclosures when there’s a Fourth

Amendment issue that has to be taken up first.”       The court took the
                                    9

matter under advisement and gave the parties the opportunity to submit

briefs. The court heard Sergeant Killpack’s testimony.

      That same day, Rodriguez filed a claim for return of the vehicle.

He argued that the vehicle did not meet the definition of property subject

to forfeiture under Iowa Code section 809A.4 and that the vehicle was

exempt from forfeiture under section 809A.5.

      Herrera and the State submitted briefs before the court issued its

order on February 9, 2016. The district court determined that because

Herrera had not met the procedural requirements of section 809A.13(4),

he was not entitled to a forfeiture hearing. The court concluded that the

property claimed to be owned by Herrera was forfeited to the State.

Additionally, the court denied Herrera’s motion to suppress, finding the

issue moot because Herrera had not filed a proper answer and therefore

had no standing to challenge the forfeiture. Herrera timely appealed.

      In its February 9 order, the district court did not decide

Rodriguez’s claim for the return of his vehicle because the matter had not

been set for hearing. The order provided that Rodriguez’s claim should

be scheduled for a hearing. Shortly thereafter, Rodriguez filed a motion

to suppress.

      On February 23, the court found “there is no objection by the state

to   claimant   Fernando   Rodriguez’s   claim   for   return   of   property,

specifically his 1999 Ford Expedition.”    The court granted Rodriguez’s

claim and canceled the hearing on the matter. Rodriguez then moved for

attorney fees and expenses in the amount of $8956.96 under Iowa Code

section 809A.12(7), contending he was a prevailing party within the

meaning of the statute. Dean Stowers, the attorney for both Rodriguez

and Herrera, submitted an attorney fee affidavit in which he clarified that
                                          10

the attorney fees for representation of both clients totaled $8232.30 and

the expenses totaled $724.66. He concluded,

      The work on this case would have been nearly the same had
      I only represented Mr. Rodriguez because the suppression
      issues were all part of the same overall factual scenario and
      legal backdrop. I believe the total fees are reasonable given
      all the issues at play in this matter and that the time and
      work was reasonable.

Stowers did not specify what time was spent on Rodriguez’s case alone.

      The State filed a motion to reopen the case but withdrew the

motion at a hearing held on March 24. The court heard arguments on

the motion for attorney fees at that time. The court denied the motion

for attorney fees, concluding that Rodriguez was not a “prevailing party”

and that the attorney fees requested by Rodriguez’s attorney were

attributable to the attorney’s representation of Herrera. Rodriguez timely

appealed.

      Rodriguez filed a motion to consolidate his appeal with Herrera’s

appeal, and we granted the motion.                     We then transferred the

consolidated case to the court of appeals.

      The court of appeals concluded that Herrera failed to file a proper

answer, so the district court correctly declined to address Herrera’s

constitutional challenge to the stop and searches.                 But the court of

appeals determined the district court “failed to determine the State’s

application established facts sufficient to show probable cause for

forfeiture,” as required by statute. 1 The court of appeals remanded the


      1Iowa   Code section 809A.16(3) provides,
      Except as provided in subsection 1, if a proper claim is not timely filed in
      an action in rem, or if a proper answer is not timely filed in response to a
      complaint, the prosecuting attorney may apply for an order of forfeiture
      and an allocation of forfeited property pursuant to section 809A.17.
      Under such circumstance and upon a determination by the court that
      the state’s written application established the court’s jurisdiction, the
                                         11

case to the district court to make a probable cause determination. The

court of appeals affirmed the district court’s denial of Rodriguez’s motion

for attorney fees, concluding that Rodriguez did not meet his burden of

proving his fee claim. Herrera and Rodriguez applied for further review,

which we granted.

       II. Standard of Review.

       We review forfeiture proceedings for correction of errors at law. In

re Prop. Seized for Forfeiture from Young, 780 N.W.2d 726, 727 (Iowa

2010). Our review of constitutional issues is de novo. Id. We review the

district court’s denial of attorney fees for abuse of discretion.                 In re

Marriage of Kimbro, 826 N.W.2d 696, 698 (Iowa 2013). “We reverse the

district court’s ruling only when it rests on grounds that are clearly

unreasonable or untenable[; a] ruling is clearly unreasonable or

untenable . . . ‘when it is based on an erroneous application of the law.’ ”

Id. at 698–99 (citation omitted) (quoting In re Marriage of Schenkelberg,

824 N.W.2d 481, 484 (Iowa 2012)).

       III. Analysis.

       We confront the interplay between statutory pleading requirements

for in rem civil forfeiture proceedings in Iowa Code chapter 809A and

Herrera’s constitutional rights protecting against unreasonable searches

and seizures and compelled self-incrimination.                We begin with an

overview of chapter 809A. We next address Herrera’s Fifth Amendment

objections to statutory pleading requirements. We conclude the district

court must first rule on motions to suppress evidence the State is using

to support its forfeiture claims.        This outcome is consistent with the

_______________________
       giving of proper notice, and facts sufficient to show probable cause for
       forfeiture, the court shall order the property forfeited to the state.
Iowa Code § 809A.16(3).
                                    12

statutory framework under which the State bears the burden to prove

grounds for forfeiture, before the burden shifts to the claimant to

establish a defense to forfeiture. We next hold the court may not enforce

the specific disclosure requirements of Iowa Code section 809A.13(4)(d)

over the claimant’s Fifth Amendment objection.       Finally, we determine

that a claimant who recovers his property when the state withdraws its

objection after months of contested litigation without an adjudication on

the merits may be a prevailing party entitled to an award of attorney fees.

      A. The Statutory Framework.           In Iowa, forfeiture is a civil

proceeding. In re Prop. Seized from Aronson, 440 N.W.2d 394, 397 (Iowa

1989); see In re Prop. Seized for Forfeiture from Williams, 676 N.W.2d 607,

613 (Iowa 2004).     Iowa Code chapter 809A governs in rem forfeiture

proceedings. In re Young, 780 N.W.2d at 727–28. “Forfeitures are not

favored under the law[,] and this court strictly construes statutes

allowing forfeitures.” In re Williams, 676 N.W.2d at 612.

      The prosecuting attorney brings an in rem action “pursuant to a

notice of pending forfeiture or verified complaint for forfeiture.”    Iowa

Code § 809A.13(2). An owner or interest holder in property can contest

the forfeiture proceeding by filing an answer to the complaint, as

provided in section 809A.13.

      We addressed an as-applied challenge to the constitutionality of

Iowa Code section 809A.13(3) (2007) in In re Young, 780 N.W.2d at 727.

We explained that the filing of a verified complaint “amounts to a direct

resort to courts rather than a process that involves the service of a notice

of pending forfeiture and subsequent filing of claims and exemptions

with the prosecuting attorney prior to invoking the judicial process.” Id.

at 728. Section 809A.13(3), which applied to all in rem forfeiture actions,

then provided that “[o]nly an owner of or an interest holder in the
                                    13

property who has timely filed a proper claim pursuant to section 809A.11

may file an answer in an action in rem.”          Id. (quoting Iowa Code

§ 809A.13(3)).   Under section 809A.11, a claim must be filed “within

thirty days after the effective date of notice of pending forfeiture.”   Id.

(quoting Iowa Code § 809A.11). We explained,

       Where the prosecuting attorney commenced forfeiture
       pursuant to a verified complaint, however, there is no notice
       of pending forfeiture and no requirement that a claim be filed
       within thirty days. The only notice required for forfeiture of
       property pursuant to an original verified complaint is service
       of the verified complaint itself. Literally read, Iowa Code
       section 809A.13(3) appears to prohibit an owner or
       interested party from defending a forfeiture initiated
       pursuant to a verified complaint.

Id.   We agreed with the parties “that a statutory scheme which would

allow the forfeiture of property without notice and an opportunity to be

heard would violate due process under the United States and Iowa

Constitutions.” Id. We concluded that applying the statute to forfeiture

proceedings commenced by verified complaint would violate the due

process rights of interested parties.    Id. at 729 (affirming the district

court’s order granting the state’s application for forfeiture because the

district court gave Young the opportunity to file an answer, and Young

declined to do so).

       The legislature responded by amending section 809A.13(3) in

2013, striking the sentence that provided, “Only an owner of or an

interest holder in the property who has timely filed a proper claim

pursuant to section 809A.11 may file an answer in an action in rem.”

2013 Iowa Acts ch. 41, § 1. The statute now states, “For the purposes of

this section, an owner of or interest holder in property who has filed an

answer shall be referred to as a claimant.”       Iowa Code § 809A.13(3)

(2015).
                                          14

       Under section 809A.13,

       [t]he answer shall be signed by the owner or interest holder
       under penalty of perjury and shall be in accordance with
       rule of civil procedure 1.405 and shall also set forth all of the
       following:
              a. The caption of the proceedings and identifying
       number, if any, as set forth on the notice of pending
       forfeiture or complaint and the name of the claimant.
               b. The address where the claimant will accept mail.
             c. The nature and extent of the claimant’s interest in
       the property.
             d. The date, the identity of the transferor, and the
       circumstances of the claimant’s acquisition of the interest in
       the property.
             e. The specific provision of this chapter relied on in
       asserting that it is not subject to forfeiture.
               f. All essential facts supporting each assertion.
               g. The specific relief sought.

Iowa    Code    § 809A.13(4).      The    statute’s    disclosure     provisions     are

mandatory. See Iowa Code § 809A.13(4) (“The answer . . . shall also set

forth all of the following . . . . (Emphasis added.)); see also id. § 4.1(30)(a)

(“The word ‘shall’ imposes a duty.”); In re Marriage of Thatcher, 864
N.W.2d 533, 539 (Iowa 2015) (“In a statute, the word ‘shall’ generally

connotes a mandatory duty.” (quoting In re Det. of Fowler, 784 N.W.2d
184, 187 (Iowa 2010))).

       At the forfeiture hearing, the State had “the initial burden of

proving the property is subject to forfeiture by a preponderance of the

evidence.” Id. § 809A.13(7). 2 If the State proves the property is subject

       2In   2017, the legislature changed the state’s burden of proof to clear and
convincing evidence. 2017 Iowa Acts ch. 114, § 10 (codified at Iowa Code § 809A.13(7)
(2018)). The amendment also changed the claimant’s burden of proof so that the
claimant is only required to make a prima facie showing that the exemption exists. Id.
Finally, if the claimant makes such a showing, the amended statute requires the state
to prove by clear and convincing evidence that the exemption does not apply. Id. The
amendment only applies to forfeiture proceedings that began on or after July 1, 2017,
see id. § 15, and therefore does not apply to this case in which the forfeiture complaint
was filed on October 1, 2015.
                                    15

to forfeiture, the claimant has the burden of proving by a preponderance

of the evidence that one of the exemptions set forth in that chapter

exists. Id.

      The district court found Herrera’s answer failed to comply with

paragraphs (c) and (d) of section 809A.13(4). We must decide whether

Herrera should be excused from complying with the requirements of

section 809A.13(4) based on his assertion of his Fifth Amendment

privilege against self-incrimination or his constitutional challenges to the

validity of the searches and seizures. As we recently observed in In re

Property Seized from Li, forfeiture statutes have faced increasing criticism

in recent years. ___ N.W.2d ___, ___ (Iowa 2018) (citing Leonard v. Texas,

___ U.S. ___, ___, 137 S. Ct. 847, 848–49 (2017) (Thomas, J., statement

respecting denial of certiorari) (acknowledging that civil forfeiture

operations—which have become more “widespread and highly profitable”

in recent decades—“frequently target the poor and other groups least

able to defend their interests in forfeiture proceedings” and expressing

skepticism over the constitutionality of the modern practice of civil

forfeiture); People ex rel. Hartrich v. 2010 Harley-Davidson, ___ N.E.3d

___, ___, 2018 WL 915075, at *14 (Ill. Feb. 16, 2018) (Karmeier, C.J.,

dissenting) (emphasizing that “courts must be vigilant in safeguarding

the rights of innocent persons who have legitimate interests in the

property at issue”)). Against that backdrop, we turn to issues presented

in this appeal.

      B. Whether Invoking the Fifth Amendment Privilege Against

Self-Incrimination     Excuses     Compliance      with    the    Pleading

Requirements of Section 809A.13(4). Herrera claims that by invoking

the Fifth Amendment privilege against self-incrimination, he is excused

from providing the information required under section 809A.13(4)(d) in
                                      16

his answer to the State’s in rem forfeiture complaint.         We agree and

conclude the district court must first rule on Herrera’s motion to

suppress evidence before adjudicating the forfeiture claims.

      1. The district court must rule on motions to suppress before

adjudicating the forfeiture claims.    As noted, the State has the initial

burden of proving grounds for forfeiture. Herrera agues the district court

should have first adjudicated his motion to suppress to determine what

evidence was available to support the State’s forfeiture claims. We agree.

      We begin our analysis with In re Aronson, 440 N.W.2d at 395. In

Aronson, the police seized property at a cockfight. Id. Criminal charges

were filed against fifty-nine individuals from whom the property was

seized.   Id.   The county attorney filed a notice of forfeiture, and the

defendants filed claims for return of the property. Id. The state moved to

dismiss the “defendants’ claims based on their failure to identify specific

ownership interests in the property as required by” statute.           Id.   In

response, the defendants filed their own motion to dismiss the forfeiture

proceeding and moved to continue the forfeiture hearing; the court

denied the defendants’ motions. Id. The defendants decided “to stand on

their Fifth Amendment rights not to testify at the forfeiture hearing [and]

declined to identify their interests in the seized property.” Id.

      In the criminal proceeding, the defendants filed a motion to

suppress the evidence that had been seized. Id. The court denied the

motion to suppress, finding the property had been legally seized. Id.

      Following the forfeiture hearing, the court ordered forfeiture of the

property. Id. Defendants appealed, arguing the district court erred by

not postponing the civil forfeiture action until after the criminal trial. Id.

      The error predicated on the court’s denial of a continuance is
      that defendants were deprived of their property without due
      process of law because they were compelled to choose to not
                                    17
      testify at the forfeiture hearing or risk incriminating
      themselves.

Id. at 396.     We held the defendants lacked standing to contest the
forfeiture because they failed to prove their interest in the property

forfeited.   Id. at 398.   We relied on federal precedent holding that a

person who invokes his or her Fifth Amendment right and refuses to

allege a specific interest in the property seized lacks standing to contest

the forfeiture. Id. at 397–98 (citing United States v. Fifteen Thousand Five

Hundred Dollars ($15,500.00) United States Currency, 558 F.2d 1359,

1361 (9th Cir. 1977) (“Where the underlying action is a civil forfeiture

suit, . . . none of the . . . bases for contesting the forfeiture is reached

unless the threshold requirement of being a claimant is filled. This can

be done only if the person desiring to defend the action claims an

ownership or possessory interest in the property seized.”); Baker v.

United States, 722 F.2d 517, 518 (9th Cir. 1983) (“The plaintiffs are not

‘claimants’ because they have alleged no specific property interest in the

forfeited items.”)).

      But, the defendants in Aronson claimed no interest in the property

forfeited. By contrast, Herrera specifically claimed a possessory interest,

stating,

      I, Jean Carlos Herrera, was in lawful possession of the 1999
      Ford Expedition, soft serve ice cream machine, pelican case,
      cordless drill and battery, vacuum pump and U.S. Currency
      identified in the complaint as being subject to forfeiture and
      have a legal ownership and possessory interest in those
      items.

Herrera invoked his Fifth Amendment rights in refusing to provide the

additional information required by section 809A.13(4).      And he argued

that the searches of the vehicle violated his rights under the Fourth
                                    18

Amendment and article I, section 8 of the Iowa Constitution. He filed a

motion to suppress the evidence obtained in the searches of the vehicle.

      We hold that when, as here, the claimant claims a possessory

interest, invokes his Fifth Amendment privilege, and files a motion to

suppress, the district court must first rule on the suppression motion

before adjudicating the forfeiture claims.

      The outcome of the motion to suppress determines what evidence

the state can rely on during the forfeiture proceeding. “In establishing a

right to forfeiture, . . . the State may not rely on evidence obtained in

violation of fourth amendment protections nor derived from such

violations.” In re Flowers, 474 N.W.2d at 548. Flowers stands for the

proposition that the exclusionary rule applies in forfeiture proceedings;

the state cannot use evidence obtained in violation of the Fourth

Amendment in proving probable cause for forfeiture. Id. (acknowledging

that multiple courts cited One 1958 Plymouth Sedan v. Commonwealth,

380 U.S. 693, 85 S. Ct. 1246 (1965), “for the proposition that the

exclusionary rule applies to forfeiture proceedings”).        If Herrera

ultimately succeeds on his motion to suppress, the State will be unable

to rely on the suppressed evidence in proving the probable cause

required for the forfeiture.

      Other courts accommodate a claimant’s constitutional arguments

by delaying the claimant’s obligation to disclose required information.

See, e.g., United States v. $557,933.89, More or Less, in U.S. Funds, 287
F.3d 66, 73–74, 91 (2d Cir. 2002) (affirming forfeiture rulings that first

adjudicated Fourth Amendment challenges to search and seizure of

property at issue).    The United States Court of Appeals for the Sixth

Circuit acknowledged that competing interests arise when claimants
                                     19

assert their Fifth Amendment privileges in forfeiture proceedings. United

States v. U.S. Currency, 626 F.2d 11, 15 (6th Cir. 1980).

             Clearly, appellees should not be compelled to choose
      between the exercise of their Fifth Amendment privilege and
      the substantial sums of money which are the subject of this
      forfeiture proceeding. On the other side of the coin, however,
      the government should not be compelled to abandon the
      forfeiture action which Congress, by enacting the statute,
      obviously intended to create. Therefore, the courts must
      seek to accommodate both the constitutional right against
      self-incrimination as well as the legislative intent behind the
      forfeiture provision.

Id.   The Sixth Circuit allowed the district court to determine the

appropriate accommodation on remand but suggested that “[t]he court

might . . . stay the forfeiture proceedings until the completion of any

criminal prosecutions, or until the relevant statutes of limitations for the

federal and state criminal offenses have expired.” Id. at 16–17; see also

United States v. $31,000.00 in U.S. Currency, 872 F.3d 342, 355 (6th Cir.

2017) (reversing threshold standing ruling that dismissed claimant’s

answer for failing to plead with specificity basis for ownership interest).

      The Court of Appeals of Georgia rejected a claimant’s argument

that the Fifth Amendment privilege and corresponding privilege under

Georgia law “override[] the clear and well-settled requirement that, to be

sufficient, an answer in a civil forfeiture proceeding must include the

information requested” by statute.     Loveless v. State, 786 S.E.2d 899,

901 (Ga. Ct. App. 2016).     But the court explained, “Loveless was not

compelled to give evidence for or against himself in order to answer the

forfeiture petition, inasmuch as he could have requested a stay of the

forfeiture proceeding while the criminal case was pending.” Id. at 902.

      The Arizona Supreme Court has held that a petitioner who

asserted a possessory interest in the property had standing to challenge

the forfeiture without disclosing information the petitioner considered
                                       20

potentially incriminating. Wohlstrom v. Buchanan, 884 P.2d 687, 689 &

n.1 (Ariz. 1994). The Wohlstrom court recognized that

      there may be times when, in order to establish a sufficient
      property interest, it will be necessary for a claimant to
      provide    incriminating   information.     Under    those
      circumstances, other remedies may be appropriate, such as
      staying forfeiture proceedings pending the outcome of any
      related criminal charges or requiring immunity for the
      claimant’s disclosures.

Id. at 692; see also United States v. Parcels of Land, 903 F.2d 36, 44 (1st

Cir. 1990) (acknowledging that district court entered a protective order to

accommodate claimant’s Fifth Amendment interest).

      We agree that district courts should grant a defendant’s motion to

continue forfeiture proceedings until criminal charges are resolved. In

this case, no criminal charges were filed against Herrera. We conclude

the district court erred by failing to rule on the motion to suppress before

adjudicating the forfeiture claims.

      2. The     Fifth    Amendment      trumps     the   threshold    pleading

requirements in section 809A.13(4)(d). We next consider whether Herrera

was excused from complying with the threshold pleading requirements of

section 809A.13(4)(d) because he invoked his Fifth Amendment privilege.

We conclude that he was.        Based on the information provided in his

answer claiming an interest in the cash, and his assertion of his Fifth

Amendment privilege, Herrera has standing to contest the forfeiture.

      As noted,     the   forfeiture   statute’s   disclosure   provisions   are

mandatory. See Iowa Code § 809A.13(4)(d) (“The answer . . . shall also

set forth all of the following: . . . [t]he date, the identity of the transferor,

and the circumstances of the claimant’s acquisition of the interest in the

property.” (Emphasis added.)). The State argues, and the district court

ruled, that Herrera’s omission of the required information from his
                                            21

Answer was fatal to his claim.          This puts Herrera to a difficult choice

between asserting his privilege against self-incrimination or foregoing his

claim for return of the contested property.

      Some courts reject Fifth Amendment objections to forfeiture

statutory disclosure requirements by concluding that claimants fearing

self-incrimination can simply refrain from demanding return of the

disputed property. See State v. $8,000.00 U.S. Currency, 827 So. 2d 634,

639 (La. Ct. App. 2002). There, the Louisiana Court of Appeals rejected a

claimant’s argument that he should not have to provide certain

information required by the forfeiture statute because doing so could be

self-incriminating.    Id.   The court observed, “If one does not wish to

incriminate himself or subject himself to prosecution for perjury or false

swearing, he simply does not file a claim under [the statute], as the filing

of such a claim is not required.” Id. The fact the claimant faces a tough

choice “does not violate any constitutional guarantees.”                 Id.   But see

People v. $1,124,905 U.S. Currency & One 1988 Chevrolet Astro Van, 685
N.E.2d 1370,    1390–91    (Ill.        1997)    (Freeman,   C.J.,     dissenting)

(acknowledging that claimants “face a Hobson’s choice: either surrender

the constitutional privilege and subject themselves to possible criminal

prosecution, or forgo the opportunity to contest the forfeiture” and

concluding that claimants “should be permitted to invoke the fifth

amendment right against self-incrimination with respect to” the statutory

disclosure requirements).

      We     have     recognized       in    other    contexts   that     it   is   not

unconstitutionally coercive to force a defendant to make difficult choices.

See, e.g., State v. Speed, 573 N.W.2d 594, 597 (Iowa 1998) (“The fact that

an accused may elect to plead guilty to a lesser offense when he is also

charged with a more serious offense does not make his plea coerced.”
                                      22

(quoting State v. Lindsey, 171 N.W.2d 859, 865 (Iowa 1969))). Indeed,

“[t]he Fifth Amendment . . . allows room for hard choices after a

conviction when legitimate penological goals are served.”                  State v.

Washington, 832 N.W.2d 650, 660 (Iowa 2013). There, we noted that

      [a] defendant facing sentencing may confront such choices
      when he or she is asked to provide his or her version of the
      offense for purposes of a [presentence investigation].
      Likewise, the defendant may face the same dilemma when
      offered the right of allocution at the sentencing hearing. If
      the defendant does not admit to having engaged in criminal
      conduct, will the defendant appear unremorseful or unlikely
      to benefit from rehabilitation?

Id. In State v. Iowa District Court, we rejected a Fifth Amendment claim

raised by an inmate who was denied earned-time credit for failing to

undergo sex offender treatment that required him to acknowledge

responsibility for his offense.    801 N.W.2d 513, 515 (Iowa 2011).              We

reiterated that “a person’s exercise of a constitutional right may indeed

have consequences” without violating the Fifth Amendment. Id. at 528

(quoting In re C.H., 652 N.W.2d 144, 150 (Iowa 2002) (acknowledging

that a parent’s failure to admit responsibility for sexual abuse may hurt

the parent’s chance of regaining custody of the child but explaining that

this consequence falls outside the protection of the Fifth Amendment)).

These cases are distinguishable because the defendant had already pled

guilty or been convicted of a crime.            By contrast, Herrera was not

charged with or convicted of a crime.

      In Wohlstrom, the Arizona Supreme Court held that striking the

petitioner’s claim to property violated the Fifth Amendment and the

parallel state constitutional provision when the petitioner declined to

provide some of the information required by the forfeiture statute. 884
P.2d at 688, 693. The court noted that, “by invoking his right against

self-incrimination,   petitioner   lost   the   ability   to   intervene    in   the
                                      23

proceedings, virtually assuring a forfeiture.”       Id. at 689.      The court

concluded “that the trial court impermissibly forced petitioner to choose

between      ‘surrendering   his   constitutional   privilege   and    forfeiting

property.’ ” Id. at 690 (quoting State v. Ott, 808 P.2d 305, 312 (Ariz. Ct.

App. 1990)). Therefore, the petitioner who asserted a possessory interest

in the property had standing to challenge the forfeiture without

disclosing     information     the    petitioner    considered        potentially

incriminating.    Id. at 689 & n.1.; see also United States v. Real Prop.

Known as 212 East 47th Street, Apt. 4E, New York, New York,

No. 16–8375 (MLC)(DEA), 2017 WL 1496931, at *4–7 (D.N.J. Apr. 25,

2017) (concluding that a claimant who filed a verified claim but objected

to filing an answer to the forfeiture complaint—as required by the federal

rule—on the basis of his Fifth Amendment privilege had statutory

standing to assert a claim in the forfeiture proceeding).

      The State relies on United States v. $154,853.00 in U.S. Currency,

in which the United States Court of Appeals for the Eighth Circuit held a

forfeiture claimant’s refusal to provide the requisite information “on the

asserted basis of his Fourth and Fifth Amendment privileges did not

preclude the district court from striking his claims.” 744 F.3d 559, 564

(8th Cir. 2014). The claimant filed an amended verified claim in which

he stated,

      Claimant has an ownership and possessory interest in the
      seized U.S. Currency. $4,500.00 more or less of the U.S.
      Currency was found on Claimant’s person and earned by
      Claimant through his employment. The remaining $150,353
      more or less of the U.S. Currency was given to Claimant by
      another person with Claimant as bailee.

Id. at 562.      The claimant did not identify the bailor but instead

“object[ed] to being required to provide any additional information under

the Fourth Amendment and Fifth Amendment privileges.”                   Id.   In
                                     24

addition, the government submitted special interrogatories, and the

claimant responded to each interrogatory by stating,

      I object to answering this interrogatory for the reason that
      any answer I would give would be evidence derived from
      prior violations of the Fourth Amendment and Fifth
      Amendment to the United States Constitution and that I
      claim the Fourth Amendment and Fifth Amendment
      exclusionary rules as a privilege against answering at this
      time.

Id. at 561–62.

      The district court struck the claimant’s amended verified complaint

because it did not comply with the rule requiring that “on asserting an

interest in currency as a bailee, the claimant must identify the bailor.”

Id. at 562. The court also determined the claimant’s answer to the

special interrogatories was insufficient. Id. The court ordered forfeiture

of the currency, and the claimant appealed. Id. The Eighth Circuit held

that the claimant’s assertion of his Fourth and Fifth Amendment

privileges did not preclude the district court from striking his claims for

failure to establish statutory standing. Id. at 564 (citing United States v.

$148,840.00 in U.S. Currency, 521 F.3d 1268, 1273–74 (10th Cir. 2008)

(“A claimant’s decision to invoke the Fifth Amendment’s protection

against   self-incrimination   ...   does   not   decrease   his   burden   of

establishing standing [under the forfeiture statute.]”)).

      The Sixth Circuit criticized $154,853.00 in U.S. Currency for its

dearth of analysis in “affirm[ing] the striking of the claim for failure to

comply with [the rule] because it contained ‘blanket assertions that did

not sufficiently identify [the claimant’s] interest’ in the funds to be

forfeited.” $31,000.00 in U.S. Currency, 872 F.3d at 353 (alteration in

original) (quoting $154,853.00 in U.S. Currency, 744 F.3d at 563) (noting
                                          25

that “[t]he Eighth Circuit does not provide any persuasive analysis . . . to

demonstrate why this holding must be true”).

       We are persuaded by the Arizona Supreme Court’s reasoning in

Wohlstrom. Herrera should be excused from complying with the pleading

requirements of section 809A.13(4)(d) because he claimed a possessory

interest in the property and invoked his Fifth Amendment privilege

against self-incrimination.        See Wohlstrom, 884 P.2d at 689 & n.1

(concluding petitioner who asserted a possessory interest in the property

had standing to challenge the forfeiture without disclosing information

the petitioner considered potentially incriminating). 3

       We hold the district court erred by rejecting Herrera’s claim based

on his noncompliance with the statutory disclosure requirements. The

district court should have sustained his Fifth Amendment objection to

the disclosures specified in Iowa Code section 809A.13(4)(d). The district

court improperly dismissed Herrera from the forfeiture proceedings. See

Wehling v. Columbia Broad. Sys., 608 F.2d 1084, 1088 (5th Cir. 1979)

(noting that when one party’s “silence is constitutionally guaranteed,

dismissal is appropriate only where other, less burdensome, remedies

would be an ineffective means of preventing unfairness” to the other
party).

       C. Whether Rodriguez Is Entitled to Recover Attorney Fees as

a Prevailing Party. We next address whether Rodriguez was entitled to

attorney fees under Iowa Code section 809A.12(7) as a prevailing party.

The district court ruled that he was not a prevailing party because the

State did not object to the return of the vehicle and there was no

       3The State seized the cash from a vehicle Herrera was driving across the

country, and Herrera alone claims the currency at issue in this proceeding. See
Wohlstrom, 884 P.2d at 691 (recognizing “the state’s need to protect against fraudulent
claims”).
                                           26

adjudication on the merits.            The district court also found Rodriguez

incurred no attorney fees because “every cent of attorney’s fees requested

by [Rodriguez’s lawyer] is attributable to his representation of Herrera.”

The court of appeals affirmed the denial of fees on that ground alone,

without reaching the question of whether Rodriguez is a prevailing party.

We elect to decide the threshold question first—whether Rodriguez is a

prevailing party.

       We have not yet addressed whether a party in Rodriguez’s position

is a prevailing party under Iowa Code section 809A.12(7), which

provided,

       In any proceeding under this chapter, if a claim is based on
       an exemption provided for in this chapter, the burden of
       proving the existence of the exemption is on the claimant.
       However, once the claimant comes forward with some
       evidence supporting the existence of the exemption, the state
       must provide some evidence to negate the assertion of the
       exemption.     The state’s evidence must be substantial,
       though not necessarily rising to the level of a preponderance
       of the evidence, and more than a simple assertion of the
       claimant’s interest in the property. The agency or political
       subdivision bringing the forfeiture action shall pay the
       reasonable attorney fees and costs, as determined by the
       court, incurred by a claimant who prevails on a claim for
       exemption in a proceeding under this chapter.

Iowa Code § 809A.12(7). 4            The legislature presumably enacted the

fee-shifting provision in the chapter 809A, the Forfeiture Reform Act, to


       4The   legislature amended this provision in 2017, and it now provides,

       In any proceeding under this chapter, if a claim is based on an
       exemption provided for in this chapter, the claimant must make a prima
       facie showing of the existence of the exemption. The prosecuting attorney
       must then prove by clear and convincing evidence that the exemption
       does not apply. The agency or political subdivision bringing the forfeiture
       action shall pay the reasonable attorney fees and costs, as determined by
       the court, incurred by a claimant who prevails on a claim for exemption
       in a proceeding under this chapter.
2017 Iowa Acts ch. 114, § 5 (codified at Iowa Code § 809A.12(7) (2018)).
                                    27

expand access to legal counsel in civil forfeiture proceedings. See City of

Riverdale v. Diercks, 806 N.W.2d 643, 653 (Iowa 2011) (“The reason an

Iowa statute entitles successful litigants to attorney fees ‘is to ensure

that private citizens can afford to pursue the legal actions necessary to

advance the public interest vindicated by the policies’ of the statute.”

(quoting Lynch v. City of Des Moines, 464 N.W.2d 236, 239 (Iowa 1990)));

see also Louis S. Rulli, The Long Term Impact of CAFRA: Expanding

Access to Counsel and Encouraging Greater Use of Criminal Forfeiture, 14

Fed. Sent’g Rep. 87, 90 (2001) (acknowledging that “[w]ith civil forfeiture

law so heavily weighted in favor of the government and without an

assurance of fees even when the property owner prevailed, private

lawyers were understandably reluctant to invest in civil forfeiture cases”

and applauding the Federal Civil Asset Forfeiture Reform Act of 2000

(CAFRA) for authorizing an award of attorney fees to a person who

“substantially prevails” against the government in a civil forfeiture

proceeding because the provision “provides needed incentive for private

lawyers to become more involved in civil forfeiture cases”).

      Civil forfeiture proceedings lack the procedural protections of

criminal cases. See Leonard, ___ U.S. ___, 137 S. Ct. at 847–48 (Thomas,

J., statement respecting denial of certiorari). Allowing fee awards under

chapter 809A when the owner prevails after contested proceedings

furthers the legislative purpose to incentivize attorneys to represent

citizens seeking return of their property from the government. This will

help level the playing field for persons contesting government seizures of

private property.

      The “innocent owner” exemption upon which Rodriguez relies is

codified in section 809A.5(1)(a), which exempts property from forfeiture if
                                         28
       [t]he owner or interest holder acquired the property before or
       during the conduct giving rise to its forfeiture, and did not
       know and could not reasonably have known of the conduct
       or that the conduct was likely to occur, or acted reasonably
       to prevent the conduct giving rise to forfeiture.

Iowa Code § 809A.5(1)(a).          Rodriguez’s attorney made clear from the

beginning of the proceedings that Rodriguez relied on the “innocent

owner” exemption in section 809A.5(1)(a) and would pursue attorney fees

if he prevailed.

       The timeline of this case shows how legal counsel was needed to

level the playing field. The State impounded the Expedition owned by

Rodriguez on September 12, 2015.              Rodriguez, a New York resident,

hired Iowa counsel who asserted the innocent-owner defense six days

later. On October 1, the State filed the in rem civil forfeiture complaint

against the vehicle, cash, and other property.          Herrera and Rodriguez

filed a joint answer to that complaint on November 5. On December 10,

Rodriguez filed a separate claim for return of the Expedition. The same

day, during the hearing on Herrera’s motion to suppress, the State

contended the joint answer filed by Rodriguez was insufficient.                On

February 9, 2016, the district court set a separate hearing on Rodriguez’s

claim for February 25.         Rodriguez filed his own motion to suppress a

week before that hearing. The State did not desist its opposition until

several   days     before    the   hearing,   which   the   court   canceled   on

February 23. Through the efforts of his lawyer, Rodriguez recovered his

vehicle over five months after asserting his “innocent owner” defense. On

these facts, we conclude that Rodriguez is a prevailing party under

section 809A.12(7).         He obtained this relief (the return of his vehicle)

without a favorable court adjudication only after five months of contested

litigation.
                                     29

      This is not a case in which the State backed down from forfeiting

the property shortly after the claimant asserted an innocent-owner

exemption. Instead, the State persisted in an attempt to forfeit not just

the cash, but the vehicle as well.

      The State’s acquiescence to the vehicle’s return after months of

contested litigation is tantamount to a voluntary dismissal that in other

contexts has been held sufficient to support a fee award. For example, in

In re Marriage of Roerig, the court of appeals considered “whether upon

plaintiff’s voluntary dismissal of her action, defendant became the

prevailing party for purposes of an award of reasonable attorney fees

under” Iowa’s dissolution-of-marriage statute.       503 N.W.2d 620, 622

(Iowa Ct. App. 1993). The court of appeals noted it was “well-established

that statutory . . . provisions providing for an award of attorney’s fees to

the prevailing party in litigation encompass defendants in suits which

have been voluntarily dismissed.”         Id. (quoting Hatch v. Dance, 464
So. 2d 713, 714 (Fla. Dist. Ct. App. 1985) (per curiam)).         The court

therefore determined that the defendant was the prevailing party, “[e]ven

though there was no final determination on the merits.” Id.

      In Dutcher v. Randall Foods, we accepted the United States

Supreme Court’s definition of “prevailing party” when determining

whether a plaintiff was entitled to attorney fees under the Federal Fair

Labor Standards Act.     546 N.W.2d 889, 895 (Iowa 1996).        Under that

definition, “[a] plaintiff ‘prevails’ when actual relief on the merits of his

claim materially alters the legal relationship between the parties by

modifying the defendant’s behavior in a way that directly benefits the

plaintiff.” Id. (quoting Farrar v. Hobby, 506 U.S. 103, 111–12, 113 S. Ct.
566, 573 (1992)). We concluded that the plaintiff “clearly obtained actual
                                    30

relief on the merits of her claim: she proved that [the defendant] engaged

in wage discrimination on the basis of gender.” Id.

      Federal courts are divided on whether a party can be a prevailing

party when the opposing party voluntarily dismisses the case. Compare

Automation Support, Inc. v. Humble Design, L.L.C., No. 17–10433, 2018
WL 2139042, at *3–5 (5th Cir. May 9, 2018) (per curiam) (concluding

defendant was a prevailing party under the Texas Theft Liability Act

when the parties “agreed to a voluntary dismissal of the case with

prejudice”), and United States v. 163.25 Acres of Land, More or Less,

Situated in Graves Cty., Ky., 663 F. Supp. 1119, 1120 (W.D. Ky. 1987)

(defining “prevailing party” as “one who has received substantially the

relief requested or has been successful on the central issue” and

concluding claimants were prevailing parties when the action was

voluntarily dismissed and they received the relief they requested (quoting

United States v. Certain Real Prop. Located at 4880 S.E. Dixie

Highway, 628 F. Supp. 1467, 1469 (S.D. Fla. 1986), vacated on other

grounds, 838 F.2d 1558, 1566 (11th Cir. 1988))), with Cadkin v. Loose,

569 F.3d 1142, 1148–49 (9th Cir. 2009) (concluding that the test for

determining a prevailing party under the Copyright Act is whether “some

court action has created a ‘material alteration of the legal relationship of

the parties’ ” (quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t

of Health & Human Res., 532 U.S. 598, 604, 121 S. Ct. 1835, 1840

(2001))), and United States v. Thirty-Two Thousand Eight Hundred Twenty

Dollars & Fifty-Six Cents ($32,820.56) in U.S. Currency, 106 F. Supp. 3d
990, 995 (N.D. Iowa 2015) (concluding claimants did not “substantially

prevail” and were therefore not entitled to attorney fees under CAFRA

because “[t]he dismissal without prejudice lacks the required judicial
                                     31

imprimatur to qualify as a material alteration of the parties’ legal

relationship”), aff’d, 838 F.3d 930 (8th Cir. 2016).

      The United States Supreme Court recently held “that a defendant

need not obtain a favorable judgment on the merits in order to be a

‘prevailing party’ ” under Title VII. CRST Van Expedited, Inc. v. E.E.O.C.,

578 U.S. ___, ___, 136 S. Ct. 1642, 1651 (2016) (emphasis added). The

Supreme Court vacated the judgment of the court of appeals, which held

that the defendant did not prevail on claims that were dismissed by the

district court because the commission failed to investigate or conciliate

the claims as required by Title VII. Id. The Supreme Court explained,

             Common sense undermines the notion that a
      defendant cannot “prevail” unless the relevant disposition is
      on the merits. Plaintiffs and defendants come to court with
      different objectives. A plaintiff seeks a material alteration in
      the legal relationship between the parties. A defendant
      seeks to prevent this alteration to the extent it is in the
      plaintiff’s favor. The defendant, of course, might prefer a
      judgment vindicating its position regarding the substantive
      merits of the plaintiff’s allegations. The defendant has,
      however, fulfilled its primary objective whenever the
      plaintiff’s challenge is rebuffed, irrespective of the precise
      reason for the court’s decision. The defendant may prevail
      even if the court’s final judgment rejects the plaintiff’s claim
      for a nonmerits reason.

Id.   CRST did not deal with a voluntary dismissal.        But we find its

reasoning applies here.     Rodriguez sought to prevent the State from

taking permanent possession of his vehicle.       He fulfilled his primary

objective of getting his vehicle back after months of contested litigation

against the State. On this record, we hold that Rodriguez is a prevailing

party even though the district court did not expressly find that he was an

“innocent owner.” The district court erred by ruling that Rodriguez was

not a prevailing party.
                                    32

      The court of appeals and district court also concluded that

Rodriguez failed to meet his burden of proving what amount of fees were

attributable to counsel’s representation of Rodriguez rather than Herrera.

“An applicant for attorney fees has the burden to prove that the services

were reasonably necessary and that the charges were reasonable in

amount.” Schaffer v. Frank Moyer Constr., Inc., 628 N.W.2d 11, 23 (Iowa

2001). In view of our holding that Rodriguez is a prevailing party, we

conclude the remedy for the shortcomings in documenting his fee

request is not to deny him any fee award, but rather to remand the case

to allow him the opportunity to show the amount of reasonable attorney

fees he incurred recovering his Expedition apart from those the same

lawyer incurred representing Herrera. Several of the attorney’s actions

were clearly done solely for Rodriguez, such as filing his request for

return of the vehicle, filing a separate motion to suppress, and

communicating with counsel for the State over the Expedition’s return.

The district court abused its discretion by denying Rodriguez any fee

award.

      We remand this case to the district court to determine the

reasonable attorney fees related to the representation of Rodriguez alone.

See In re Estate of Bockwoldt, 814 N.W.2d 215, 232–33 (Iowa 2012)

(allowing resubmission of more detailed fee application on remand). On

remand, the court may also award appellate attorney fees. See Schaffer,
628 N.W.2d at 23 (concluding district court had authority to award

appellate attorney fees pursuant to statute providing attorney fees for a

prevailing plaintiff when the statute “in no way limit[ed] attorney fees to

those incurred in the district court”); Bankers Trust Co. v. Woltz, 326
N.W.2d 274, 278 (Iowa 1982) (awarding appellate attorney fees pursuant

to statutory provision allowing attorney fees under contract that did not
                                    33

limit fees to those incurred at trial); see also Baumhoefener Nursery, Inc.

v. A & D P’ship, II, 618 N.W.2d 363, 369 (Iowa 2000) (permitting award of

appellate attorney fees under mechanic’s lien statute because the

mechanic’s lienholder prevailed on appeal).       The award of fees may

include time preparing his separate fee claim and litigating his

entitlement to fees. See Lynch, 464 N.W.2d at 240–41.

      IV. Disposition.

      For those reasons, we vacate the decision of the court of appeals

and reverse the district court judgment forfeiting the personal property

claimed by Herrera and denying any fee award to Rodriguez. We remand

the case for the district court to rule on the motion to suppress under

the existing record and, then, resume the forfeiture proceedings as to

Herrera consistent with this opinion. On remand, Rodriguez may submit

a new application for his own attorney fees, and the district court shall

then determine the amount of reasonable attorney fees (including

appellate fees) Rodriguez incurred recovering his vehicle.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT      JUDGMENT        REVERSED;       CASE      REMANDED        WITH

INSTRUCTIONS.

      All justices concur except Hecht, J., who takes no part.